     Case 2:19-cv-00081-JRH-BWC Document 5 Filed 08/08/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                           BRUNSWICK DIVISION




DARRIANNE HURRIES


V.                                      CASE NO.    CV219-081


SEA ISLAND COMPANY




                                ORDER




      The above captioned case filed in the Brunswick Division of

this Court was previously assigned to the Honorable Lisa Godbey

Wood.


        IT IS HEREBY ORDERED that this case is reassigned to the

Honorable J. Randal Hall for further plenary disposition.

        SO ORDERED, this      StL      day of August, 2019.




                                            :ates District Court
                                             District of Georgia
